Citation Nr: 9901908	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  94-41 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke


INTRODUCTION

The appellant served on active duty from October 1944 to July 
1946.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1994 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

This appeal was the subject of an earlier decision of the 
Board in February 1998 wherein it was determined that the 
appellant had timely appealed the February 1994 rating 
decision that had denied service connection for residuals of 
a back injury and bilateral hearing loss disability.

The appellant through his accredited representative submitted 
an additional statement in support of the claim in September 
1998.  In this statement, he has requested that the Board 
consider all issues inferred by the evidence contained in the 
claims file and not previously considered by the RO.  These 
claims were to include: 1) entitlement to service connection 
for tinnitus; 2) extraschedular consideration for any service 
connected condition or combination of service connected 
conditions; 3) entitlement to individual unemployability; 4) 
entitlement to secondary service connection for any 
condition; 5) entitlement to prestabilization, convalescence 
or hospitalization benefits; 6) entitlement to any other 
benefits for which he is entitled but is unaware.

Based on the evidence in the record, it seems that the RO has 
not had an opportunity to act upon the claim for service 
connection for tinnitus or on the claims for other 
entitlements.  The Board notes that the appellant is not 
service-connected for any disability.  Therefore, there is no 
basis for the RO to consider extraschedular consideration for 
any service connected condition or combination of service 
connected conditions; entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability; entitlement to secondary service connection 
for any condition; or entitlement to prestabilization, 
convalescence or hospitalization benefits.  However, the 
Board refers these issues to the RO to take appropriate 
action with respect to these claims, as the Board does not 
have jurisdiction over these claims.  Jurisdiction does 
indeed matter and it is not harmless when the VA during 
the claims adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).  The veteran should be 
informed of any determination by separate letter that 
includes notification of appellate rights.  38 C.F.R. § 3.103 
(1998).  If there is any intent to appeal, there is an 
obligation to file a notice of disagreement and a substantive 
appeal after the issuance of the statement of the case.  
38 C.F.R. § 20.200 (1998).

Finally, as for the claim for entitlement to any other 
benefits for which the appellant is entitled but unaware, 
38 U.S.C. § 5101(a) requires, A specific claim in the form 
prescribed by the Secretary  must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary.  See also 38 C.F.R. 
§ 3.151(a) (1998).  A claim means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1988).  Informal claims must 
also identify the benefit sought.  38 C.F.R. § 3.155(a) 
(1988).  Therefore, before the RO can adjudicate a claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  Brannon v. West, 1 Vet. App. 314 (1991).

The claim for service connection for residuals of a back 
injury is the subject of a Remand at the end of this 
decision.



FINDING OF FACT

Competent evidence attributing hearing loss disability to 
service has not been presented.


CONCLUSION OF LAW

The claim for hearing loss disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hearing Loss Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  A veteran is also entitled to 
presumptive service connection under certain conditions for 
organic diseases of the nervous system that become manifest 
to a compensable degree within 1 year after separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).  A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498 (1995) affd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1996);  Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Establishing 
direct service connection for a disability that was not 
clearly present in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); see also 
Murphy, 1 Vet. App. at 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (1998), 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

The appellant testified at an RO hearing in November 1994 and 
before the Board in September 1998.  He has alleged that he 
served in combat in artillery.  He stood close by when an 8-
inch Howitzer was fired.  After pretty severe shelling one 
afternoon his ear was ringing and he did not hear too well.  
He still had intermittent ringing.  He first noticed a 
hearing problems years ago when he would be at a table with 
friends and with background noise not be able to hear what 
his friends were saying.  His right ear is worse than his 
left.  His examination at separation was inadequate because 
he just walked through a line and told them he was all right 
because he wanted to go home.  It was sometime in the 1950s 
when the VA told him that a hearing aid would not help.  He 
also indicated in testimony that VA doctors had told him it 
was related to noise exposure in service.

Page 3 of an undated preinduction service medical record 
reported 15/15 hearing in both ears.  Page 3 of another 
undated examination reported 15/15 hearing in both ears.  The 
July 1946 separation examination reported 15/15 hearing in 
both ears.

VA Medical Center records from January 1959 noted an entirely 
normal physical examination except for a skin and heart 
condition.  A VA examination conducted in September 1968 
specifically indicated that hearing loss was not noted.  VA 
Medical Center records from August 1975 reported a complaint 
of difficulty hearing in the right ear.  The appellant 
requested a hearing aid and stated he had been like this for 
a long time.  Another August 1975 note indicated a definite 
Eustachian tube malfunction.  On the authorized audiological 
evaluation in August 1975, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
20
X
65
LEFT
20
15
5
X
55

Speech discrimination was not tested.

An October 1975 VA Medical Center audiology consultation 
indicated a complaint that the appellants right ear felt 
dead and that he could not understand talking.  Moderate-
severe sensorineural hearing loss was found in the left ear 
and a moderate mixed hearing loss was found in the right.  
Speech audiometry was in agreement with the puretone 
findings.  Tympanometry indicated an atelectatic tympanic 
membrane on the right.  Acoustic reflexes were within normal 
limits on the right.  Treatment for the conductive component 
of the right ear problem was recommended.  There were no 
recommendations for a hearing aid.

The appellant has a current hearing loss disability for VA 
purposes based on the findings in 1975 VA Medical Center 
records.  However, competent evidence that this current 
disability is attributable to noise exposure in service is 
not of record.  The service medical records establish that 
at the time of separation from service, the appellants 
hearing was normal bilaterally.  There is no competent 
evidence of hearing loss disability within one year after 
separation from service.  Hearing loss disability was not 
found on examinations in 1959 and 1968.  In fact, the first 
evidence of hearing loss disability for VA purposes was in 
1975, 29 years after separation from service.

Despite the appellants testimony that VA doctors have 
attributed his hearing loss to service, this is not of 
record.  Any statement of the appellant as to what a doctor 
told him is insufficient to establish a medical diagnosis.  
The connection between what a physician said and the 
laymans account of what he purportedly said, filtered as it 
was through a laymans sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence, and therefore, could not ground a claim, Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995), Marciniak v. Brown, 10 
Vet. App. 198 (1997).

The Board has considered the appellants testimony that his 
hearing loss is attributable to noise exposure from 
artillery in service.  Lay testimony is competent only when 
it regards features or symptoms of injury or illness, but 
may not be relied upon for establishing a medical diagnosis, 
be that a current diagnosis or one linking a current 
disability to service.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994).  Accordingly, although the appellant is 
competent to report diminished auditory acuity because it is 
within the realm of his personal knowledge, he is not 
competent to report that he had a hearing loss disability in 
service or within one year after separation from service.  
Thus, at most the appellant has established an episode of 
diminished auditory acuity in service after noise exposure.  
He is not competent to self-diagnose or attribute his 
current symptoms to service.  Therefore, without a competent 
opinion that established hearing loss disability in service 
or one that links current hearing loss disability to 
service, the claim is not well grounded. 

The Board notes that the appellant served on active duty 
during a time of war.  His report of separation and discharge 
DD 214 indicated battles and campaigns in central Europe, 
however, none of his decorations or citations is indicative 
of combat service.  His military occupational specialty was 
medical technician.  Thus the application of 38 U.S.C.A. 
§ 1154(b) (West 1991) is not warranted.  Regardless, the 
nature and circumstances of service and the appellants 
testimony were considered by the Board.

Even if the Board were to find that the appellant was a 
combat veteran, the reduced evidentiary burden provided for 
combat veterans by this 38 U.S.C.A. § 1154 relates only to 
the question of service incurrence, that is, what happened 
then-- not the questions of either current disability or 
nexus to service, as to both of which competent medical 
evidence is generally required.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1966); Caluza, 7 Vet. App. at 507.  
Accordingly, even if the Board concedes noise exposure in 
service and acoustical trauma, there is competent evidence 
of normal hearing at the time of separation from service.  
The claim lacks competent evidence of a nexus for the 
current disability to service, and it remains a not well 
grounded claim.

The Board acknowledges that it has decided the present 
appeal on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced 
by the decision herein.  The appellant was denied by the RO.  
The Board considered the same law and regulations.  The 
Board merely concludes that the appellant did not meet the 
initial threshold evidentiary requirements of a well-
grounded claim.  The result is the same.  See Meyer v. 
Brown, 9 Vet. App. 425, 431 (1996).  Further, the appellant 
was adequately informed of the deficiencies in the evidence 
by the RO and the appellant has not identified any other 
competent evidence that would complete the application.  In 
fact, the appellant has testified that except for documents 
of record, there would be no other complaints of hearing 
loss.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim. Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
July 1994 and a Hearing Officer decision in April 1996.  In 
this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied at both the RO 
level.  See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained).


ORDER

Service connection for hearing loss disability is denied.


REMAND

In testimony given before the Board in September 1998, the 
appellant testified that he had current treatment at a VA 
Medical Center regarding his claim for service connection for 
residuals of a back injury.  This evidence is not of record 
and there is no indication that the RO has attempted to 
develop VA Medical Center evidence after the 1960s.

The Board notes that at the time of the September 1998 
hearing the representative indicated that he would contact 
Methodist and/or Ochsner Hospital for records pertaining to 
treatment for back complaints after service in about the 
1950s.  No additional evidence has been submitted by either 
the appellant or the representative at the time of this 
Remand.  The claims folder contains a July 1968 letter from 
Oschner Foundation Hospital that does not make any mention of 
a back disability.  Except for a 1968 VA examination that 
found a normal condition of the musculoskeletal system, the 
claims folder is silent as to any treatment for a back 
disability after service.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the appellant 
to determine the VA Medical Center where 
the appellant has received treatment for 
his back disability.  He should be asked 
to provide the approximate dates of 
treatment.  This evidence should be 
developed and associated with the claims 
folder.  A written response to this 
request from the VA Medical Center in 
question should be associated with the 
claims folder in the event that the 
evidence is not available.

2.  The appellant should submit any 
records of private medical treatment 
since separation from service for 
complaints pertaining to his back.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
